Citation Nr: 0937250	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-35 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected right ear hearing loss, prior to June 
11, 2006. 

2.  Entitlement to a higher rating in excess of 10 percent for 
service-connected bilateral hearing loss from June 11, 2006 to 
June 10, 2007. 

3.  Entitlement to a higher rating in excess of 70 percent for 
the service-connected bilateral hearing loss since June 11, 
2007. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1974 to 
March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In a November 2007 decision the Board denied the Veteran's 
petition to reopen his claim for service connection for left 
ear hearing loss and denied the Veteran's claim of entitlement 
to an increased rating in excess of 10 percent for the service-
connected right ear hearing loss.  The Veteran then appealed 
those issues to the U.S. Court of Appeals for Veterans Claims 
(Court).   In April 2009, the Court vacated the November 2007 
Board decision and remanded the Veteran's claims for further 
development.  

However, during the pendency of the appeal, the RO issued a 
rating decision in October 2008 recharacterizing the Veteran's 
issue as service-connected bilateral hearing loss and granting 
him a 10 percent disability rating from June 11, 2006 to June 
10, 2007, and a 70 percent disability rating since June 11, 
2007.  By recharacterizing the Veteran's service-connected 
right ear hearing loss as bilateral hearing loss, the RO 
essentially granted the Veteran service connection for left ear 
hearing loss and made the issue before the Court, whether new 
and material evidence had been received to reopen the claim of 
service connection for left ear hearing loss, moot. 

Inasmuch as a rating higher than 70 percent for the service-
connected bilateral hearing loss is available, and inasmuch as 
a claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues on appeal are remanded the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

In April 2009, the Court vacated the November 2007 Board 
decision that denied the Veteran's petition to reopen his claim 
of service connection for left ear hearing loss and denied an 
increased rating in excess of 10 percent for the service-
connected right ear hearing loss.  In its decision, the Court 
stated that the Board should obtain the Veteran's records from 
Camp Lejeune and if they are not obtained then the Veteran 
should be informed that the records "do not exist or that the 
custodian does not have them."  38 C.F.R. § 3.159(c)(2).   
Therefore, the Board directs the AMC/RO attempt to obtain those 
records.  If such records are not available, a statement 
explaining such should be placed in the record.

As described herein above, the RO's October 2008 rating 
decision granted the Veteran service connection for left ear 
hearing loss and therefore, mooted the issue that was before 
the Court.  Therefore, the Board finds that the RO needs to 
clarify the date of the grant of service connection for left 
ear hearing loss.  Thereafter, the RO should contact the 
Veteran to see if he is satisfied with the effective date of 
such grant.

In addition, the Board finds that the Veteran should be 
scheduled for a VA audiological examination to determine the 
current severity of his service-connected bilateral hearing 
loss.  The Board notes that in Martinak v. Nicholson, 21 Vet. 
App. 447 (2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  Therefore, 
the VA audiological examiner should discuss the functional 
effects on the Veteran's service-connected bilateral hearing 
loss disability. 

The Veteran is hereby advised that his failure to report to the 
scheduled examination(s) may result in denial of the claims.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should make 
sure they have all relevant VA treatment records. 

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that 
its notice to the Veteran meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

In addition to the actions requested hereinabove, the AMC/RO 
should also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.The AMC/RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment records 
not currently of record.  The Veteran also 
should be informed that he may submit 
evidence to support his claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe the further 
action to be taken.  

3.  The RO should try and obtain the 
Veteran's records from Camp Lejeune or the 
National Personnel Records Center or other 
appropriate record keeping agency.  If the 
records are not available and cannot be 
located, a letter stating such and 
explaining all actions taken should be sent 
the Veteran and a copy of such be placed in 
the claims file in compliance with 
38 C.F.R. § 3.159(c)(2).  

4.  The RO should clarify the dates of 
service connection for the Veteran's left 
ear hearing loss.  The RO should then 
contact the Veteran to see if the grant of 
service connection of the left ear hearing 
loss fully satisfied the Veteran's claim on 
appeal. 

5.  The Veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected bilateral 
hearing loss.  The claims file must be made 
available to the examiner(s), and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's service-connected 
bilateral hearing loss disability.  The 
examiner's findings must be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

	6.  The RO/AMC should adjudicate the 
issue of effective 	date with respect to 
the increased evaluation for bilateral 
	hearing loss as well as the issue of 
effective date for 
	the grant of service connection for left 
ear hearing loss.

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issues on 
appeal should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




